Citation Nr: 1208585	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  07-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to service connection for gout (claimed as gout of the fingers and toes).  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to June 1972 and from August 1974 to April 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2006 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim of entitlement to TDIU and entitlement to service connection for gout of the fingers and toes, respectively.  The Veteran appealed those decisions to BVA, and the claims were referred to the Board for appellate review.

The record reveals that the Veteran requested a Travel Board hearing in conjunction with his TDIU claim.  See the Veteran's February 2007 substantive appeal.  However, in a May 2007 statement, the Veteran asserted that he no longer wished to have such a hearing.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In September 2007, the Board issued a decision denying entitlement to TDIU.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an October 2008 Order, the Court vacated the September 2007 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the Veteran's TDIU claim for further development in September 2009.  Thereafter, the Veteran's TDIU claim was returned to the Board for further appellate proceedings.  

In March 2010, the Board again remanded the Veteran's TDIU claim because the RO failed to substantially comply with the Board's September 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO subsequently took corrective measures, and the Veteran's TDIU claim was returned to the Board.  

In December 2010, the Board issued a decision which, inter alia, denied the Veteran's TDIU claim.  The Veteran appealed the portion of the Board's December 2010 decision which denied his TDIU claim to the Court, and in an August 2011 Order, the Court vacated that portion of the Board's December 2010 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.  The Veteran's TDIU claim has been returned to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Characterization of an issue on appeal

In July 2008, the Veteran telephonically contacted the RO and expressed that he wished to open a claim of entitlement to service connection for gout of the fingers and toes.  See a July 2008 VA Form 119 (Report of Contact).  Based on this statement, the RO developed and adjudicated separate claims of entitlement to service connection for gout of the finger and toes.  However, the Board has merged these claims and will adjudicate them as one issue.  

The issue of entitlement to service connection for gout is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran has been notified of the evidence necessary to substantiate his TDIU claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained. 

2.  The Veteran's only service-connected disability is coronary artery disease with history of myocardial infarction and ventricular fibrillation, which is evaluated 60 percent disabling.

3.  The evidence of record does not indicate that the Veteran's service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, and 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his private attorney, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2006 regarding his TDIU claim.  This letter addressed the notice elements and was sent prior to the initial AOJ decision.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.

The June 2006 letter also included the notice provision pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, DD Form 214, records from the Social Security Administration (SSA) and VA medical records.  A VA opinion with respect to the issues on appeal was obtained in January 2010.  38 C.F.R. § 3.159(c)(4).  The Board finds that the RO complied with its 2009 and 2010 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's medical records.  The VA examination reflected that the examiner reviewed the Veteran's complete claims file, considered the past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Although the Veteran, through his private attorney, asserted that the January 2010 is inadequate, the Board disagrees.  Although the Veteran's private attorney asserted that a social and industrial survey was not conducted in accordance with the Court's holding in Cathell v. Brown, 8 Vet. App. 539 (1996), the Board find that under the Cathell decision, an industrial survey is not required.  The VA examiner, a cardiology fellow, performed sufficient testing to rate the Veteran's disability under the criteria set forth in the VA regulations.  Therefore, the Board finds that the VA examination was adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2011).

Significantly, neither the Veteran nor his private attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In determining unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for service-connected disabilities are met and the service-connected disabilities are found to render the Veteran unemployable.  38 C.F.R. § 4.16(a) (2011).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Discussion

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability and therefore, is entitled to a TDIU.  The evidence shows that the Veteran's service-connected disability meets the threshold schedular criteria for a TDIU.  Here, the Veteran is service-connected for coronary artery disease with history of myocardial infarction and ventricular fibrillation, evaluated as 60 percent disabling.  See 38 C.F.R. § 4.16(a) (2011).

Although the Veteran's overall combined disability rating is 60 percent, the evidence does not show that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. § 4.16(a) (2011).

Among the evidence regarding the Veteran's ability to perform the acts required by employment is a letter from his employer, a taxi cab company, dated in April 2006.  In that letter, the cab company explained that the Veteran was an Independent Contractor who leased a vehicle from the cab company on a daily basis for a fee.  Although this letter offers few details of the nature and frequency of the Veteran's employment, it does acknowledge that the Veteran engaged in taxi cab employment and there is nothing in this letter to indicate that the Veteran was unable to perform the duties of a taxi cab driver for any reason.

Additionally, the VA examinations fail to show that the Veteran is unemployable by reason of his service-connected disability.  The Board acknowledges that the September 2006 VA examiner did not review the claims file, however, his observations and the Veteran's statements during the examination are relevant.  Of note, the Veteran indicated that he was able to shower, dress, go to the grocery store, unload the car, bring in the groceries, and occasionally climb a flight of stairs from the basement without chest pain.  The Veteran reported no difficulty breathing.  The examiner also observed during the examination that the Veteran could assume and get off the examination table without difficulty, his gait was normal and his breathing was unlabored.  

Moreover, in the January 2010 VA examination, the examiner reviewed the claims file, including past medical records and examined the Veteran.  The examiner noted that the Veteran refused to exert himself out of fear of another cardiac incident.  He did not exercise and was currently unemployed.  After the physical examination, the examiner opinion that there was no reason that the Veteran could not be gainfully employed at a sedentary type job such as desk clerk, reception work, filing, etc.  The examiner did not recommend any type of occupation that involved heavy lifting or chance of heavy exertion leading to increased heart rate, which would put him at risk for cardiac arrhythmias, which could be fatal in nature. 

The Veteran's condition, as reported by the VA examiners is not so severe as to warrant a TDIU.  Instead, they show that the Veteran suffered a myocardial infarction and recovered to the extent necessary to perform the basic functions of daily living.  The Veteran's own statements show that he could perform daily living activities.  The January 2010 examiner specifically stated "There is no reason that [the Veteran] cannot be gainfully employed at a sedentary type job such as [a] desk job, reception work, filling, etc..."  See the January 2010 VA examination report.  In the December 2010 decision, the Board relied on this statement in the denial of the Veteran's TDIU claim.  

In the August 2011 Joint Motion, the parties agreed that the Board failed to address the interplay between the Veteran's educational history and prior work experience with his service-connected disability and future employability.  

Review of the Veteran's VA claims file reflects that the Veteran has been less than consistent regarding his past employment.  In a March 2002 survey in connection with his claim for SSA disability benefits, the Veteran reported that he received his GED in 1978 and was employed as a cook in a restaurant from June 1994 to June 1996 and a cook in a hotel from February 1999 to November 2001.  In connection with the present claim, the Veteran reported that he was a cook in a hotel from February 1998 to November 2003 and a taxi driver from September 2003 to April 2006.  See the Veteran's May 2006 VA Form 21-8940.  

However, in a January 1997 VA examination report, the Veteran stated that "In the past, he [had] done office work, avoiding strenuous physical activity."  See the January 1997 VA examination report.  Indeed, from this statement, it appears that the Veteran has prior experience in the type of employment referred to by the January 2010 VA examiner.  

The Board acknowledges that the Veteran may be limited to sedentary employment.  To the extent that the Veteran's service-connected disabilities interfere with his employability, such interference is accounted for in the 60 percent rating.  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2011) for assignment of an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As such, the Board finds that the evidence of record does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims; therefore, that doctrine is not for application in this case. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A total evaluation based on unemployability due to service-connected disabilities is denied.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran has contended that he has gout which is the result of his service.  In particular, he has claimed that his gout is the result of in-service marching and training.  See the Veteran's September 2010 statement.  

The evidence of record reflects that the Veteran has been diagnosed with gout and has received treatment for such at the VA Medical Center (VAMC) in St. Louis, Missouri, to include steroid injections in April 2008.  Although the Veteran's service treatment records are devoid of any instance of complaints of or treatment for gout, the Board notes that the Veteran's statements concerning in-service marching and training are competent and credible.  

The Board notes that the Veteran has not been afforded a VA examination to determine whether his current gout is directly related to his military service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's gout.  

Also, the most recent VA outpatient treatment records associated with the Veteran's VA claims file are dated in January 2010.  Upon remand, the Board concludes that all records from VAMC in St. Louis, Missouri, dated from January 2010 to the present be printed and associated with the Veteran's VA claims file so they may be reviewed by the VA examiner, the RO and the Board.  The duty to assist obligates VA to obtain these records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's gout.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  He should also be informed that he may obtain and submit these records himself.

2.  Thereafter, the RO must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed gout.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  The VA examiner must note in the VA examination report that the Veteran's complete claims file was reviewed in connection with the examination.

After the completion of above, the examiner must address the following:  

a.  Does the Veteran have gout?

b.  If the Veteran has gout, the VA examiner must identify each body part which is affected by the Veteran's gout.  

c.  For each body part that is affected by the Veteran's gout, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that such is the result of the Veteran's service, to include marching and physical activity associated with training.  

In forming the opinion(s), the VA examiner must consider the Veteran's complete medical history.  To the extent possible, the examiner should allude to any records within the Veteran's VA claims file which are relied upon in reaching the opinion(s).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion(s), the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran must be advised of the importance of reporting to the above-scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If the notification is returned as undeliverable, this must also be included in the claims folder.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


